Title: To Thomas Jefferson from the District of Columbia Commissioners, 28 March 1801
From: District of Columbia Commissioners
To: Jefferson, Thomas



Sir
Commissioner’s Office, 28th March 1801.

Deeply impressed with the necessity of bringing the Business of the Commission as near as possible to a close, previous to the meeting of the next Congress, and of promoting the Interest of the City in the mean Time, we have had under consideration the means of accomplishing those objects; but the Difficulties which occur are so great as to prevent an unanimous opinion of the Board with regard to the Measures to be pursued—We therefore find ourselves under the necessity of stating the Subject of disagreement to the President for his Direction.
  We have already advertised for Sale on the 12th Day of May next all the Property purchased by Morris & Greenleaf which we consider as liable to be resold for non-payment of the purchase money, except such as has been already sold for the same cause; but there remains other Property liable to be resold, either purchased at private Sales, or at public Sales of Property resold for non-payment of the original purchase Money;—of the last Description the Sum of Dolls 33,802 97/100 exclusive of Interest is due on four notes drawn by Uriah Forrest—one for $16,407 94/100 endorsed by Benjamin Stoddert, one for $6,269 92/100 endorsed by Gustavus Scott & two endorsed by John Templeman and Benja. Stoddert, one for $6641 & the other for $4,485, and the Sum of Dolls 1675 68/100 drawn by William Thornton and endorsed by Mr. Blodget—It is to be observed that the said Gustavus Scott, William Thornton and Uriah Forrest together with James M. Lingan, are sureties for the Sum of 50,000 Dollars United States six per cent Stock, borrowed of the State of Maryland, under the circumstances stated to the President in a Representation of the Commissioners dated 28th Janry last on the Affairs of the City of Washington, an Extract from which is enclosed (A)—and it is urged that they ought not to pay these Sums, until the Money becomes due to the State of Maryland, they paying into the Hands of the Commissioners a Sum equal to the Interest in the mean Time, which we admit they have exceeded, and have had Property equivalent conveyed to them, which consequently cannot be resold. It is admitted that a payment to the State of Maryland or an exoneration of the public for so much, would be considered a payment for the Property purchased, and in giving their notes, these Gentlemen reserved to themselves time to negotiate that Business with the Legislature of Maryland; but we do not find that it was accomplished.

The points on which we wish the decision of the President are, whether we shall immediately pursue the most efficacious Measures for the recovery of Debts generally? Whether there shall be an exception of those above mentioned, and if not, whether it will be most eligible to bring Suits on the Notes or to sell the Property, agreeably to the summary mode authorised by the Act of the Assembly of Maryland, and if the latter, whether the Sale shall be for ready money or on credit; and finally, whether it would be better to postpone the sale now advertised, and unite the whole Property in one advertisement; or to suffer the Sale to take place on the 12th of May on the Terms published, and to advertise a Sale for ready money of the remainder of the Property which is liable to be resold at as early a Day as circumstances will admit—and here we would observe, that we think that if payment of the Debts due from the Gentlemen who stand Sureties to the State of Maryland is enforced, provision ought to be made for meeting the Demands of that State which may with more certainty be done by Sales on credit than for Cash. We are, with sentiments of the highest respect, Sir, yr. Mo: Obt Servts

William ThorntonAlex WhiteTristram Dalton

